Carleton, J.,

delivered the opinion of the court.
This action is brought to recover of the defendant the amount of three bills of exchange, of which he is the acceptor.
The plaintiff avers, that the. bills were protested for non-, payment, and that he was obliged to take them up and pay the same, whereby the defendant became indebted to him in the sum claimed in the petition.
The defendant pleaded the general issue, and judgment having been rendered against him, he appealed to this court.
The bills were all drawn payable to the order of Martin & Aikin, but never endorsed by them. In the statement of facts agreed upon by the parties, it is admitted that the defendant’s signature was established, and that it was proved that the payees of the bills in question, never had any interest in them, but that goods, having been sold by the plaintiff to the defendant for the amount of the bills, they were taken for the goods and sent by the plaintiff to Martin & Aikin for n ,. collection.
The counsel for defendant insists that the plaintiff cannot sustain his action, as he has not shown that the bills were put in circulation, and that he had paid them upon their *128return to him, and cites several authorities in support of his position.
We think the defendant has waived whatever advantage he might have derived from this plea, by his admission in the statement of facts. The names of the payees having been used merely (for the purpose of collection, nothing was required of the plaintiff but to prove that fact, and the signature of the drawer, to enable him to recover. We think the decree of the court below ought to be affirmed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.